Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This Non-Final Office Action is in response to Application Serial 15/883,747.  Examiner on October 26, 2021 filed a Final Action, in response, Applicant traversed the Office Action rejections January 26, 2022.  Applicant amended claims 1 and 21.  Applicant canceled claim 6 - 8. Claims 1-5, 9-22 are pending in this application and have been rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 

Information Disclosure Statement

The information disclosure statements (IDS) filed on January 26, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and were considered by the Examiner.


Response to Amendment

Claims 1-5, 9-22 are pending in this application. The claims 6-8 are cancelled.

The 35 U.S.C. 101 rejections of claims 1-5, 9-22 have been fully considered in light of the 2019 PEG. The Applicant’s amendments are persuasive. The claims 1-5, 9-22 are patent eligible under 35 USC 101. Therefore, the 35 USC 101 rejections are withdrawn.

The claims 1-5, 9-22 are rejected under 35 U.S.C. 103 Applicant’s arguments regarding claims 1-5, 9-22 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments
Applicant’s arguments, with respect to 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 


Claim Rejections -35 U.S.C. 101 

On pages 11- 13, Applicant submits, “…  Claim 1 has been amended to improve readability and clarify the collection of optical data and weight data and better define product movement vectors as described in paragraphs [0061]- [0068] of the application as published.  Further, without waiver or disclaimer and solely in an effort to further prosecution, claim 1 has been amended to recite, in combination with the other limitations of the claim, "wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: present a graphical user interface (GUI) including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using optical data communicated by the optical detection subsystem and weight data communicated by the weight detection subsystem, if inventory of a product is low, inaccessible or must be moved, update the prioritization 


Examiner finds the Applicants arguments persuasive.  
Examiner submits, the claims (claim 1 and similarly claim 21 ) recites “…… including one or more of realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation and … identifying a desired destination for a product to be moved, the optical data collected… ; … communicate weight data including one or more of OSCA of a product and product position based on weight distribution on a shelf,… : … comprising product perpetual inventory data; …, including a prioritization definition for each task  and … build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein … including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using … and weight data communicated… , if inventory of a product is low, inaccessible or must be moved, update the prioritization definition of at least one task based on the determination and modify … according to the determination and the periodization definition that was updated,.…”. Claims 1-5, 9-22, in view of the claim limitations, are directed to the abstract idea of communicating on-shelf customer availability (OSCA), product position, and product orientation, based on product distribution on a shelf. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the “… “…” therefore, each of these limitations are recite product inventory based on distribution on a shelf, and building an audit list based on the images taken by a robot/ drone, shelf weight sensors,  and thus, the claims are directed to commercial interactions ( including marketing or sales activities or behaviors business relations and managing 

Accordingly, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “an inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate optical data”, “product movement vectors”, “a weight detection subsystem including a weight sensor and configured to autonomously”,” a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API); and a host device communicatively coupled to the optical detection subsystem, the weight detection subsystem, and each of the plurality of handheld devices, the host device including”,” at least one processor and a memory operably coupled to the at least one processor; an inventory database”,” using binary optical detection ”,” a rules engine”,” including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of 3Application No. 15/883,747inventory audit rules”,” an instance of the inventory audit API configured to”,” the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: present a graphical user interface (GUI)”,” optical data communicated by the optical detection subsystem”,” by the weight detection subsystem”,” the GUI”; in claim 1”, “from the optical detection subsystem and the weight detection subsystem” …” in claim 1, “the system”, “optical detection subsystem”, “handheld device” in claim 2; “the system”, “optical detection subsystem”, “drone” in claim 3; “the system”, “the optical detection subsystem”, “one or more cameras” in claim 4; “the system”, “optical detection subsystem”, “the optical sensor is a camera coupled to a robot” in claim 5; “the system”, “the weight detection subsystem”, a weight sensors”  in claim 6;  “the system”, “weight optical data including one or more of realtime on-shelf customer availability (OSCA) “, “product movement vectors”, “binary optical detection”; “a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API)” , “a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; an inventory database comprising product perpetual inventory data; a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of inventory audit rules,”the plurality of handheld devices is configured to: present a graphical user interface (GUI)” , “the corresponding display, determine, using optical data communicated by the optical detection subsystem” , “by the weight detection subsystem”,  “the GUI” in claim 21, the system, optical detection subsystem is a drone in claim 22, however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recite applying or using judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the execution – see MPEP 2106.05 ( e)

14 	


Claim Rejections -35 U.S.C. 103 

Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

On pages 15 - 16, Applicant traverses, “… Response to Rejections Under 35 U.S.C. § 103 Claims 1-5, 9-19, and 21-22 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0136255 to Grabovski et al. ("Grabovski") in view of US 2017/0193434 to Shah et al. ("Shah") and in further view of US 2016/0132821 to Glasgow et al. ("Glasgow"). Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Grabovski in view of Shah Application No. 15/883,747and in further view of Glasgow and US 2013/0048724 to Burnside et al. ("Burnside"). These rejections are respectfully traversed, including insofar as they may apply to the amended claims. 15Without waiver or disclaimer and solely in an effort to further prosecution, claim 1 has been amended to recite, in combination with the other limitations of the claim, "an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on a comparison of the prioritization definition of each task, at least one product movement vector, and the OSCA of a product, product position, and product orientation obtained from the optical detection subsystem and the weight detection subsystem." (Emphasis added.) The Office Action relies on the combination of Grabovski and Shah to meet the previously-presented limitation of "an instance of the inventory audit API" but these references fail to disclosure dynamic audit task lists based in part on "at least one product movement vector." The movement of products is not used as a criterion for the dynamic task management of Grabovski.  Neither Shah nor Glasgow remedy this deficiency of Grabovski. Though not cited with respect 


Examiner submits, the Applicant’s amendments are taught by Shah [010] -[013],[028] –[031], specifically Shah teaches a tracking stock level within a store using planograms and realograms. Shah uses a robotic system to scan corresponding to waypoints along the (product vector), empty slots are identified in the shelving structures, and a prompt to restock the slot with a product is generated and automatically prompts an associate of the retail space to reload the empty slots throughout the retail space. Shah teaches the system can rank the set of waypoints by product values of SKUs associated with each waypoint. For example, for each SKU assigned to a slot in the current planogram, the computer system can calculate a "product value" ( or "priority," or "weight") as a function of profitability ( or "margin") associated with the SKU and the number of units of the SKU sold at the store per unit of time (e.g., per day). 

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically tasking workers, as taught by Grabovski , with dispatching a robotic system to image a set of shelving structures within the store, as taught by Shah,  to optimize inventory availability and sales while optimizing worker tasks. The claims 1-5 and 9-22 are rejected under 35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-19, 21, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2017/0,193,434 A1) and in further view of Glasgow (US 2016/0,132,821 A1) and Grabovski (US 2014/0,136,255).

Regarding Claim 1, 
An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate optical data including one or more of realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation and product movement vectors identifying a desired destination for a product to be moved, the optical data collected using binary optical detection ; 

Shah teaches tracking stock level, [abstract]; Shah teaches the computer system can execute blocks of the method S100 to automatically: collect images of shelves within a store; determine the presence and arrangement of units of products on these shelves from these images; identify deviations between actual product arrangement throughout the store and target product presentation requirements defined in a planogram of the store; (OSCA), Shah [010]; Shah teaches the images from the robotic system in real-time en bloc in Block S120, Shah [012]. Shah teaches …  process images to determine the presences, positions, and/or orientations of products on shelves in the store … once the robotic system has reached a position within a store within a threshold distance of an angular offset from the (x,y,∂) location and orientation specified in a waypoint (vector), the robotic system can trigger select integrated optical sensors (e.g., RGB CMOS or CCD cameras) to capture images according to the camera addresses defined in the waypoint and then upload these images to the computer system, such as over a cellular connection or via a computer network (e.g., the Internet) substantially in real-time. … the robotic system can extract various data from the waypoint—such as the location, target orientation, and addresses of the aisle, shelving structure, shelving segment, shelves, and/or slots expected to be in the field of view of the particular camera that captured the image—and write these data to the image metadata, Shah [062] –[063], [0122], [010]-[016],[Figure 3 item S132]

… and configured to autonomously communicate … one or more of OSCA of a product and product position based on weight distribution on a shelf, a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of … 

Shah teaches  the computer system can: host a manager portal; receive weights (e.g., between 0.0 and 1.0) for each of availability, out-of-stock time, popularity, and profitability from a manager of the store through the manager portal; and 

Although highly suggested, Shah does not explicitly teach:
“a weight detection subsystem including a weight sensor … weight data including … an inventory audit application programming interface (API) …” 

Glasgow teaches:
“… a weight detection subsystem including a weight sensor … weight data including …”

Glasgow teaches a pressure sensor in a shelf can detect the weight ans footprint of an item, Glasgow [039], [047]

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Glasgow teaches shelf detecting weight of an item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with pressure sensor in a shelf to detect weight, as taught by Glasgow,  to optimize inventory availability and sales while optimizing worker tasks.


Grabovski teaches:
“… an inventory audit application programming interface (API) …”
Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Grabovski teaches providing task dynamically to worker in a retail environment.  It would have been obvious to one of ordinary skill in the art 


and a host device communicatively coupled to the optical detection subsystem, the weight detection subsystem, and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; 

Shah teaches a restock prompt to restock a particular slot—served to an associate of the store in Block S140 —has been handled by regularly commanding the robotic system to return to a particular waypoint in which the particular slot is in the robotic system's field of view. For example, once the computer system identifies a high-value slot as empty in images received from the robotic system, the computer system can command the robotic system to navigate to and capture images at the particular waypoint at a ratio of 4:1. Alternatively, the computer system can command the robotic system to return to the particular waypoint to image the particular slot once an associate of the store confirms that the particular slot was restocked, such as through a handheld device assigned to the associate;  Shah [053]

an inventory database comprising product perpetual inventory data; 
Shah teaches the computer system can fuse availability of a product assigned to a particular slot, and amount of time the particular slot had been empty (an out-of stock time)., Shah [0110] –[0111].

	Although highly suggested, Shah does not teach:
“… a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of 3Application No. 15/883,747inventory audit rules, including a prioritization definition for each task ; and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: …”

Grabovski teaches:
“… a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of 3Application No. 15/883,747inventory audit rules, including a prioritization definition for each task ; and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: …”

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks (instruction)--is received from a task generator 22a (rules engine); Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code (prioritization); Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems 

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Grabovski teaches providing task dynamically to worker in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with handheld devices configured to host an instance of an inventory audit application programming interface (API)” , as taught by Grabovski,  to optimize inventory availability and sales while optimizing worker tasks.

present a graphical user interface (GUI) including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using optical data communicated by the optical detection subsystem and… , if inventory of a product is low, inaccessible or must be moved, update the prioritization definition of at least one task based on the determination and modify the GUI according to the determination and the periodization definition that was updated,

Shah teaches during a scan cycle, a robotic system navigates to waypoints—handled by the computer system according to Blocks of the method S100 described below—and captures images of shelves in the store at these waypoints. Generally, the robotic system can define a network-enabled mobile robot that can autonomously traverse a store, capture images of shelves within the store, and upload those images to a remote computer system for analysis.,  Shah  [016], [Figure 1]. Shah teaches during the scan cycle, the computer system can generate and serve real-time prompts to restock high-value slots in Block S140, as described below, based on image data collected during the scan cycle. Upon conclusion of the scan cycle, the computer system can generate a restocking list specific to the particular section of the store in Block S150 based 

Shah teaches the computer system can implement any other dynamic triggers to prompt the robotic system to execute a scan cycle based on real-time sales and/or traffic in the store in order to automatically collect images of slots in the shelf for detection of empty, low-stock, and incorrectly-stocked slots at times most needed by the store and customers of the store alike. The computer system can also implement both a dynamic trigger and a preset scan cycle schedule to prompt the robotic system to execute a scan cycle in Block S110., Shah [058], [0103]-[0106], [Figure 1]

	Shah does not explicitly teach:
“… weight data communicated by the weight detection subsystem …”

Glasgow teaches:
“… a weight detection subsystem including a weight sensor … weight data including …”

Glasgow teaches a pressure sensor in a shelf can detect the weight ans footprint of an item, Glasgow [039], [047]

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Glasgow teaches shelf detecting weight of an item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with pressure sensor in a shelf to detect weight, as taught by Glasgow, to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 2, (Original)

The system of claim 1, wherein the optical detection subsystem is a part of the handheld device.  


Grabovski [0079] teaches the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 3,  (Original)

 The system of claim 1, wherein the optical detection subsystem is a drone.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with 



Regarding Claim 4, (Original)

The system of claim 1, wherein the optical detection subsystem is one or more cameras arranged in a facility.  



Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 5,  (Original)

The system of claim 1, wherein the optical detection system is a robot and the optical sensor is a camera coupled to the robot
.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically tasking workers, as taught by Grabovski , with dispatching a robotic system to image a set of shelving structures within the store, as taught by Shah,  to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 6, (cancelled)



Regarding Claim 7, (cancelled)



Regarding Claim 8, (cancelled)



Regarding Claim 9,  (Original)

The system of claim 1, wherein each of the displays is configured to present the dynamic audit task list as a series of discrete tasks and receive input data in response to each discrete task.

Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.



Regarding Claim 10, (Original)

Grabovski teaches:
The system of claim 1, wherein … detect at least one of product quantity, product location, …..  


Although highly suggested, Grabovski does not explicitly teach:
“…wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.”

  
Shah teaches:
The system of claim 1, wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment, as taught by Grabovski, with cameras for optical detection, as taught by Shah, track stock level within a store, Shah [009].



Regarding Claim 11, (Original)

The system of claim 1, wherein the product perpetual inventory data comprises a product location, and the inventory API is configured to build the plurality of different dynamic audit task lists based at least in part on an efficient physical route to be taken between a plurality of product locations.

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

Grabovski [0023] teaches FIGS. 5A and 5B illustrate schematically worker travel routes through a warehouse 300 following route-unordered and route-ordered master task sequences 26, respectively.; Grabovski [026],[033] teaches the route optimization agent 118.; Grabovski [053] teaches Similarly, tasks likely to be performed in the same areas of a warehouse inventory (cf., "electronics) are grouped together, reducing travel time between work zones.

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]



Regarding Claim 12, (Original)
 
Grabovski teaches:

The system of claim 1, wherein the inventory API is configured to build the plurality of different dynamic audit task lists …

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

(The task force interface 110 and the task performer interface 114 use API to communicate to the other computer components.)


Grabovski does not teach:
“… based at least in part on a product orientation detected by the optical sensor…” 

Shah teaches:
“… based at least in part on a product orientation detected by the optical sensor…” 


Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 13, (Original)

The system of claim 1, wherein at least one of the discrete tasks is a product stocking or fulfillment task.….  

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a.; Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code; 

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.; Grabovski [028] teaches as a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. ; Grabovski [036] teaches an " order" is a "service ticket" generated automatically by inventory management software, expressly requesting a worker (or workers) at a warehouse to perform an inventory count of a particular product or SKU, or to restock certain shelves or bins. A "purchase order", requires the retrieval by "pickers" of the item(s) from inventory (in addition to other upstream and downstream order fulfillment tasks).



Regarding Claim 14, (Original)

The system of claim 5, wherein the product perpetual inventory data is updated as a result of the product stocking or fulfillment task.





Regarding Claim 15, (Original)

The system of claim 1, wherein the mobile electronic device comprises at least one of a smartphone, a tablet computer, or a mobile retail computer device.  

Grabovski [079] teaches the basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager. Any of the several types of handheld, wearable, and mobile digital devices .  Portable digital devices, include, handheld RFID scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 16, (Original)

The system of claim 1, wherein at least one of the plurality of different dynamic audit task lists includes a set of binary questions

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager. This can be accomplished manually by a worker, for example, by requiring him to transmit a work request to the task manager when he becomes available for additional tasks. More preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).



Regarding Claim 17, (Original)

Grabovski teaches:

The system of claim 16, wherein the mobile electronic device is configured to prompt a user to address each of the set of binary questions.





Regarding Claim 18, (Original)

The system of claim 17, wherein the prompt comprises at least one of a visual prompt on5 one of the displays, an audible prompt presented by the mobile electronic device, or a haptic prompt presented by the mobile electronic device.  

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager.  Preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned (scanned using a handle device). With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [0059] teaches For instance, assume two warehouse pickers, having completed their prior tasks, become available for new task assignments at 1:40 a.m. and 1:42 a.m., respectively. The first picker has the following status information: [(activity, "available").; Grabovski [049] teaches labels on a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [079] teaches examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 19,  (Original)


The system of claim 1, wherein at least one of the rules comprises at least one of: a prioritization definition based on reconciling historical inventory errors; a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem and the weight detection subsystem; a prioritization definition based on a product weight distribution detected by the weight detection subsystem; a prioritization definition based on products or sections of products not inventoried recently; a prioritization definition based on products or sections of products requiring resolution of past inventory issues.


Grabovski [030] teaches  a task code-set for each of the extracted tasks is defined , the task-set including,  a priority code (e.g., deadline) as service classification, and a location code. ; Grabovski [051],[053] teaches scheduling a task to have a expedited priority  or having a low priority. 


Shah teaches:
“… a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem ….”

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016];  Shah teaches using a planogram to determine the location of items, Shah [015], [023], [025].








Regarding Claim 21, (Currently Amended) 

An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate optical data including one or more of realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation and product movement vectors identifying a desired destination for a product to be moved, the optical data collected using binary optical detection ; a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API); and a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; an inventory database comprising product perpetual inventory data; a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of inventory audit rules, including a prioritization definition for each task  and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: present a graphical user interface (GUI) including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using optical data communicated by the optical detection subsystem and weight data communicated by the weight detection subsystem, if inventory of a product is low, inaccessible or must be moved, update the prioritization definition of at least one task based on the determination and modify the GUI according to the determination and the periodization definition that was updated.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 21 is directed to an “an inventory auditing management system comprising: an optical detection subsystem including an optical sensor”, “optically detected information; a plurality of handheld devices each having a display”,  “… the corresponding display”; “ a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including:”, “at least one processor and a memory operably coupled to the at least one processor”, “an inventory database comprising product perpetual inventory data”, “ a rules engine module including instructions that , when executed on the at least one processor , cause the at least one processor” , “the optical detection subsystem”, Shah [014] – [021].  Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079].



Regarding Claim 22, (Previously Presented) 

The system of claim 21, wherein the optical detection subsystem is a drone.






 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2017/0,193,434 A1) in view of Glasgow (US 2016/0,132,821 A1) and in further view of Grabovski (US 2014/0,136,255) and Burnside (US 2013/0,048,724 A1)

Regarding Claim 20, (Original)

The system of claim 1, wherein at least one of the rules comprises checking for product in an inventory… location.



Burnside teaches:
“… inventory overstock location….”

Burnside [002] teaches replacement items can be drawn from the backroom or warehouse”

Grabovski teaches providing task dynamically to worker in a retail environment. Burnside teaches inventory surveys of depleted shelves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and worker task priority, as taught by Grabovski, with drawn from the backroom: or warehouse to avoid depleted shelves, Burnside [002].



Conclusion

The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: NewWaveSensors (Smart Shelf (Short), 2011) discloses teaches optimized item level. prevents out of stock conditions. Provides information about backroom inventory.;  Dimech (Weight Sensing Shelves, 2015) discloses collecting analytics on shoppers behavior using sensors (weighted shelves, shelf, and cameras); Krishnamurthy (US 8,321,303 B1) teaches perpetual inventory retail product out-of-stock detection and checking the backroom; Cartwright (US 2015/0,009,013 A1) teaches the invention is deployed on a mobile device such as a tablet computer and used in conjunction with, but is not limited to a wireless, Bluetooth and internet based services, or a browser and uses asset information repositories and API’s.; G3 Communications, et al. (Why You Need Sensor Fusion in Your 2016 Retail Analytics Strategy, 2015) at  teaches cameras and electronic shelving in retail.; Rosado “ (Supervised learning for Out-of-Stock detection in panoramas of retail shelves,, 2016)  illustrates camera cart shoot images of shelf to identify stock conditions; Higa (Robust estimation of product amount on store shelves from a surveillance camera for improving on-shelf availability." 2018.) discloses the use of camera to estimate amount on store shelves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623